COURT OF APPEALS OF VIRGINIA
Present: Judges Felton, Kelsey and Senior Judge Willis
Argued at Richmond, Virginia


LEON MARTIN
                                           MEMORANDUM OPINION * BY
v.   Record No. 1221-02-2                  JUDGE D. ARTHUR KELSEY
                                                JUNE 17, 2003
COMMONWEALTH OF VIRGINIA


              FROM THE CIRCUIT COURT OF HALIFAX COUNTY
                      Leslie M. Osborn, Judge

          J. William Watson, Jr. (Watson, Nelson,
          Morrison & Miller, on brief), for appellant.

          H. Elizabeth Shaffer, Assistant Attorney
          General (Jerry W. Kilgore, Attorney General,
          on brief), for appellee.


     Leon Martin argues that the trial court abused its

discretion by admitting two drug certificates of analysis into

evidence because, he claims, the chain of custody for the drugs

had not been properly established.    Martin also contends that

the court abused its discretion by admitting a doctor's

examination of the drugs in question.    Finding no error in the

trial court's judgment, we affirm.

                               I.

     On appeal, we review the evidence "in the light most

favorable to the Commonwealth."     Kingsbur v. Commonwealth, 40


   * Pursuant to Code § 17.1-413, this opinion is not designated
for publication.
Va. App. 307, 308, 579 S.E.2d 357, 358 (2003).   That principle

requires us to "discard the evidence of the accused in conflict

with that of the Commonwealth, and regard as true all the

credible evidence favorable to the Commonwealth and all fair

inferences that may be drawn therefrom."    Holsapple v.

Commonwealth, 39 Va. App. 522, 528, 574 S.E.2d 756, 758-59

(2003) (en banc) (citation omitted).

     During August 2000, Dennis Barker, an investigator with the

South Boston Police Department, was assigned to work with the

Halifax County Drug Task Force.   On August 22, 2000, Barker met

with Samuel Kirby, an informant with the Task Force, to "have

Mr. Kirby go out and make a drug purchase."   Barker searched

Kirby and his vehicle.    Satisfied that Kirby was not carrying

any contraband, Barker informed Kirby of "who he should attempt

to purchase drugs from" and provided him with an "audio

transmitter tape recorder, a video device," and "$50 to purchase

crack cocaine."

     Kirby drove to Martin's house where Martin sold him three

rocks of crack cocaine for $50.   Kirby immediately returned and

delivered the drugs to Barker, who field tested the substance

and verified that the contraband was crack cocaine.   Barker then

placed the drugs in a Ziploc bag, sealed the bag with red

evidence tape, and both Kirby and Barker initialed the bag.

Upon returning to his office, Barker placed the drugs in his

secure evidence locker.

                                - 2 -
        Barker sent the drugs to the Virginia Division of Forensic

Science for analysis via certified mail.     Along with the drugs,

Barker submitted a form entitled the "Division of Forensic

Science Request for Laboratory Examination," which included

specific serial numbers and information about the offense.     The

Division returned a certified mail receipt acknowledging that it

had received the drugs from Barker.      The receipt was not signed,

but was initialed and contained the article number "P 088 575

986."    After completing the examination, the Division returned

the drugs, a certificate of analysis, and the Request for

Laboratory Examination.    In addition to the forensic scientist's

signature, the Request contained the same initials that appeared

on the postal receipt, followed by the article number "P 088 575

986."

        On August 23, 2000, Russ Nicollson, an investigator with

the Halifax-South Boston Drug Task Force, arranged for Kirby to

purchase drugs from Martin.    Nicollson followed the identical

procedure as had Barker, and Kirby again purchased $50 worth of

crack cocaine from Martin.    Nicollson sent the baggie via

certified mail for analysis at the Division.     As before, the

Division acknowledged receiving the drugs by returning a

certified receipt that was initialed and contained the article

number "Z-248-186-426."    Following the examination, the Division

returned the drugs, certificate of analysis, and the Request for

Laboratory Examination.    Once again, the Request contained the

                                 - 3 -
identical initials as the postal receipt and also contained the

article number "Z-248-186-426."

     Based on the two transactions, Martin was tried on four

counts of possession with intent to distribute, in violation of

Code § 18.2-248, and one count of conspiring to distribute a

Schedule I or II controlled substance, in violation of Code

§ 18.2-256.   At the trial for the August 22 sale, Martin's

counsel objected to the introduction of the certificate of

analysis, arguing that the lack of a legible name on the postal

receipt created a fatal break in the chain of custody.   The

trial court overruled the objection, noting that "it would

appear that whoever initialed this lab report was the same

initial that goes on this [return receipt] when you compare the

two together."

     The trial court overruled a similar objection concerning

the chain of custody for the drugs purchased on August 23.     The

trial court admitted the evidence, noting that the matching

initials on the postal receipt and the Request for Laboratory

Examination indicated that an agent of the Division received the

package and delivered it to the forensic scientist responsible

for the case.    Finding Martin guilty of all the offenses, the

trial court sentenced him to prison for 75 years, suspending 43

years of the total sentence.




                                - 4 -
                                II.

     "'The admissibility of evidence is within the broad

discretion of the trial court, and a ruling will not be

disturbed on appeal in the absence of an abuse of discretion.'"

Crest v. Commonwealth, 40 Va. App. 165, 170, 578 S.E.2d 88, 90

(2003) (quoting Jones v. Commonwealth, 38 Va. App. 231, 236, 563

S.E.2d 364, 366 (2002)).   Because a trial court "by definition

abuses its discretion when it makes an error of law," Leonard v.

Commonwealth, 39 Va. App. 134, 148, 571 S.E.2d 306, 313 (2002)

(citations omitted), we review its conclusions of law de novo

"to determine that its discretion was not guided by erroneous

legal conclusions," Koon v. United States, 518 U.S. 81, 100

(1996).

     To admit a certificate of analysis into evidence, the

Commonwealth must first present "proof of the chain of custody"

for the drugs to be examined.    Alvarez v. Commonwealth, 24

Va. App. 768, 776, 485 S.E.2d 646, 650 (1997).    Establishing the

chain of custody does not require the Commonwealth to "eliminate

every conceivable possibility of substitution, alteration, or

tampering."   Johnson v. Commonwealth, 259 Va. 654, 678, 529

S.E.2d 769, 783 (2000) (citation omitted).   Instead, the

Commonwealth need only provide "reasonable assurance that the

sample to be admitted at trial is the same sample, and in the

same condition, as when it was first obtained."    Id.   The



                                - 5 -
Commonwealth can shoulder this burden by establishing every

"vital link in the chain of possession."     Alvarez, 24 Va. App.

at 777, 485 S.E.2d at 650. 1

     To relieve the Commonwealth of "having to present testimony

regarding the chain of custody of an analyzed or examined

substance," Code § 19.2-187.01 "authorizes a trial court to

receive a certificate of analysis as evidence of the chain of

custody of the material tested."   Harris v. Commonwealth, 261

Va. 185, 188, 541 S.E.2d 547, 548 (2001) (citation omitted).

Under this statute, receipt by an authorized agent of the

Division "shall be prima facie evidence" as to the custody of

the material until the laboratory returns the materials to the

trial court following the examination.     Id. (quoting Code

§ 19.2-187.01).

     In this case, the Commonwealth established a sufficient

chain of custody for the drugs seized during both sales.       In

each instance, the police officers mailed the narcotics to the



     1
       Martin also challenges the trial court's decision to allow
testimony from Steve Watsen, a forensic chemist with the Drug
Enforcement Administration. Martin, however, admits that his
trial attorney "did not sufficiently interpose the objection" on
this matter. "The Court of Appeals will not consider an
argument on appeal which was not presented to the trial court."
Proctor v. Commonwealth, 40 Va. App. 233, 246, 578 S.E.2d 822,
829 (2003) (quoting Ohree v. Commonwealth, 26 Va. App. 299, 308,
494 S.E.2d 484, 488 (1998)); See Rule 5A:18. For this reason,
we are barred from determining whether the trial court abused
its discretion by admitting Watsen's testimony. Further, under
the circumstances of this case, we see no reason to invoke the
good cause or ends of justice exceptions to Rule 5A:18.

                               - 6 -
Division and, on each occasion, the Division verified its

receipt by executing the Request for Laboratory Examination.

This receipt alone establishes prima facie evidence of the chain

of custody.   See Harris, 261 Va. at 188-89, 541 S.E.2d at 548

(noting that "the prosecution established, prima facie, that the

contraband was received by such an agent; there is no hint that

it was received, for example, by some mere non-employee

bystander who happened to be loitering on the laboratory's

premises").

     It is true, as Martin points out, that the initials on the

postal receipts do not appear to be consistent with the

signatures on the two Requests for Laboratory Examination.   That

difference, however, does not in any way undermine the statutory

inference —— particularly given the fact that the initials

appear on all four documents (both postal receipts and both lab

request forms).   It may be true that the actual forensic

scientists who performed the examinations and signed the

laboratory request forms did not physically receive the mail

from the postman or sign the postal receipts.   Nothing in Code

§ 19.2-187.01 requires that they do so.

     To be sure, the presence of the postal receipts addressed

to the proper addressee gives rise to a presumption of its own.

"All authorities hold that mailing a letter, properly addressed

and stamped, raises a presumption of its receipt by the

addressee."   Hartford Fire Ins. v. Mut. Sav. & Loan Co., Inc.,

                               - 7 -
193 Va. 269, 273, 68 S.E.2d 541, 544 (1952); see also Washington

v. Anderson, 236 Va. 316, 322, 373 S.E.2d 712, 715 (1988);

Manassas Park Dev. Co. v. Offutt, 203 Va. 382, 385, 124 S.E.2d

29, 31 (1962); Villwock v. Ins. Co. of N. America, 22 Va. App.

127, 135 n.4, 468 S.E.2d 130, 134 n.4 (1996).   That so, the

postal receipts tend to defeat, not support, Martin's effort to

overcome the statutory inference under Code § 19.2-187.01.

                              III.

     In sum, the trial court did not abuse its discretion by

admitting into evidence the certificates of analysis.   Finding

no error on this issue, we affirm Martin's convictions.

                                                          Affirmed.




                              - 8 -